      Case 4:18-cv-03368 Document 42-3 Filed on 08/07/20 in TXSD Page 1 of 2




                        UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )
STATE OF TEXAS,                           )
                                          )
                     Plaintiff,           )
and                                       )
                                          )
BAYOU CITY WATERKEEPER,                   )
                                          )
              Plaintiff-Intervenor,       )
                                          )
              v.                          )      Civil Action No. 4:18-cv-03368
                                          )      Judge Charles Eskridge
CITY OF HOUSTON, TEXAS,                   )
                                          )
                     Defendant.           )
                                          )


                                  [PROPOSED] ORDER
        Upon Consideration of the Opposed Motion of the United States and the State of

Texas for Entry of Consent Decree (“Motion”), as well as all materials submitted by the

parties with respect to the Motion, the Court finds that the Consent Decree previously

lodged with the Court (ECF No. 40) is fair, adequate, reasonable, and consistent with the

public interest. Accordingly, the Court hereby GRANTS said Motion.

        It is hereby ORDERED that the Consent Decree between Plaintiffs, the United

States of America and the State of Texas, and Defendant the City of Houston shall be

signed and entered as the final judgment in this action.
    Case 4:18-cv-03368 Document 42-3 Filed on 08/07/20 in TXSD Page 2 of 2




       It is further ORDERED that copies of any final Deliverables required under the

Decree and submitted by the City to EPA and TCEQ under the terms of the Decree, any

Annual Reports and any Monthly SSO reports shall also be provided to the Plaintiff-

Intervenor to allow Plaintiff-Intervenor to monitor implementation of the Decree. If any

party to the Decree files a motion with the Court arising under the Decree, such motion

and any response shall be served on Plaintiff-Intervenor, and it shall have the right to

respond to any such motion.

       SO ORDERED.


       Signed on _____________________________, at Houston, Texas.


                                          ________________________________
                                          Hon. Charles Eskridge
                                          United States District Judge




                                             2
